Citation Nr: 1823308	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In July 2014 and June 2017, the case was remanded for additional development and it now returns to the Board for further appellate review.


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, is not caused or aggravated by a service-connected disability, and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service. 38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303. Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection for a back disorder is warranted as such disorder is directly related to her service, to include her in-service treatment for gout. Alternatively, she alleges that her back disorder was caused or aggravated by her service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles, which resulted in an altered gait that caused or aggravated her back disorder. However, upon review of the evidence, the Board finds that service connection for such disorder is not warranted.

In this regard, during the May 2012 Board hearing, the Veteran stated that she began noticing back symptoms in 2004.  Private treatment records from Dr. A.P. in 2007 reveal that the Veteran was involved in a motor vehicle accident in April 2007, and reported that, since such time, she had experienced low back pain, radiating to her right buttock and down the leg. Low back pain and lumbar degenerative disc disease (DDD) were diagnosed.  Also on file is a September 2009 VA treatment record reflecting that the Veteran complained of left knee and back pain.  She reported that pain in her knee was getting worse and was causing a change in her gait.  An opinion was provided by an orthopedic physician's assistant to the effect that it was more likely than not that the Veteran's back pain was secondary to a service-connected left knee condition because of the reported change in gait, which, it was explained, altered the biomechanics of the pelvis and lower back. However, the Board accords such opinion no probative weight as it is based on an inaccurate factual premise. Specifically, as noted by the August 2017 VA examiner, and will be discussed further herein, the Veteran's contemporaneous treatment records fail to demonstrate an altered gait; rather, such show a steady gait. 

The Veteran underwent a VA examination of the spine in September 2010. At such time, she reported having DDD of the lumbar spine, beginning in 2005, resulting from recuperation from left knee surgery.  The report reflected that the Veteran had just had an epidural before the examination, and was having trouble with physical testing.  Degenerative arthrosis of the lumbar spine was diagnosed.  No hip condition was found, but the examiner identified a bilateral hip condition as a problem associated with the low back diagnosis.  The examiner noted that the Veteran's history was different than that reported on VA examination of 2008, when she indicated that her low back condition started in April 2007 after a vehicle accident, and was aggravated by her work at the postal service.  The examiner concluded that a review of medical literature did not support the claim that a condition of one joint caused a condition of another joint.  

In July 2013, the Veteran underwent a VA examination for gout; however, her thoracolumbar spine was not determined to be involved.  Thereafter, in February 2014, another VA examination for gout was performed and, at such time, the examiner found that her thoracolumbar spine was affected.  A separate back examination revealed diagnoses of chronic lumbar strain, gout of the lumbar spine, and DDD of the lower lumbar spine.  While the Veteran was treated for gout during service and has been service-connected for gout since September 1978, which was subsequently terminated in July 2013 when she was assigned separate ratings for all joints affected, based on the conflicting July 2013 and February 2014 VA examination results, the Board found that a remand was necessary in order to determine whether the Veteran did, in fact, have gout of the back related to her military service.  

Accordingly, pursuant to the July 2014 remand, the Veteran was afforded a VA examination in October 2014. At such time, the examiner noted the Veteran's reports of her back bothering her for a long time, but that it got worse while she was recuperating from her left knee surgery. The examiner also noted that the Veteran had a diagnosis of lumbar degenerative joint disease (DJD) since 2010 and found that the Veteran did not have gout of the thoracolumbar spine. In this regard, the examiner explained that gout of the spine caused severe radicular symptoms and the Veteran did not have such symptoms. Thus, the examiner concluded that the Veteran's diagnosed lumbar DJD was unrelated to her in-service treatment for gout because she did not have gout of the spine. Furthermore, the examiner opined that it was less likely than not the condition claimed incurred in or was caused by the in-service injury, event, or illness because there was no documentation that the Veteran ever sought treatment for back problems in service or within a year of discharge. 

In regard to the secondary aspect of the Veteran's claim, the examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions. In support thereof, the examiner noted that medical literature did not support the theory that a disability in one joint caused a disability in another. She further noted that it was unlikely that the Veteran's gait caused or aggravated her back disorder. Specifically, she noted that, while the Veteran walked slowly and carefully, there was no severe alteration in gait observed. However, the Board found such opinion to be inadequate as the examiner did not provide a sufficient rationale for finding that the Veteran's back disorder was not directly related to her military service and the examiner did not provide an opinion as to whether the Veteran's arthritis manifested within one year of her discharge. 

Consequently, pursuant to the June 2017 remand, an addendum opinion was obtained in August 2017. At such time, the examiner opined that the condition claimed was less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. In support thereof, he noted that there was insufficient evidence to establish any continuity of symptoms, and any previous back complaints the Veteran may have had entirely resolved on their own as evidenced by the June 1978 separation physical. The examiner also noted that the Veteran's June 2016 MRI noted degenerative changes of the lumbar spine and was silent for the presence of any gout. He explained that these degenerative changes in the spine were part of the normal process of aging and as noted in medical literature, these were consistent with age related changes and would be expected in other individuals of similar age. The examiner further noted that the Veteran's back condition was also compounded by her obese body habitus, which placed an increased mechanical strain on her weight bearing joints, including her lumbar spine.

Additionally, the examiner opined that the Veteran's back disorder less likely than not manifested within one year of her September 1978 discharge as the Veteran's arthritis was diagnosed in 2010, which was more than three decades after separation from service. He further opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected conditions. In support thereof, the examiner again explained that the Veteran's June 2016 MRI demonstrated degenerative changes of the lumbar spine and was silent for the presence of any gout. He further indicated that the Veteran's age and weight contributed to her back disorder. With regard to the September 2009 opinion by the orthopedic physician's assistant, the examiner noted that multiple primary care notes in the Veteran's file noted a steady gait, even since the September 2009 opinion. The examiner further noted that such was also reiterated by the October 2014 VA examiner, who noted that "while the veteran walks slowly and carefully, there was no severe alteration in gait observed."

Thus, the examiner found that the Veteran's lumbar DJD was neither caused nor aggravated by her service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles. Rather, he concluded that the Veteran's lumbar spine DJD was caused and aggravated with greater than 50 percent probability by her age and obese body habitus. 

The Board notes that the Veteran subsequently submitted additional treatment records in support of her claim. Specifically, in an August 2017 treatment record, a clinician noted that the Veteran had chronic knee pain with a history of left knee total replacement, which may be contributing to some of her back pain. An October 2017 treatment record noted that the Veteran walked with a lurching gait, which was an antalgic gait pattern, stressing her left hip and loss over the years due to the left knee injury. However, while such treatment records indicate that the Veteran now has an altered gait and her left knee disorder may contribute to her back pain, such records do not provide a sufficient nexus to show that the Veteran has a back disorder secondary to a service-connected disability as they are couched in speculative terms and do not include a rationale as to how a service-connected disability caused or aggravated her back disorder. 

In contrast to the September 2009 opinion and foregoing treatment records, the Board accords great probative weight to the August 2017 opinion regarding whether the Veteran's back disorder was directly related to her military service, and/or was secondary to a service-connected disability, and whether arthritis manifested within one year of her military discharge as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's lay statements and medical records, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Thus, the Board accords great probative weight to the August 2017 opinion. 

The Board acknowledges that the Veteran believes that her back disorder is directly related to her military service and/or is secondary to a service-connected disability. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's back disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her currently diagnosed back disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Furthermore, the record reflects that the Veteran has also attributed her back disorder to an April 2007 motor vehicle accident, which was aggravated by her work at the postal service. Accordingly, the Veteran's opinion as to the etiology of such disorder is not competent evidence and, consequently, is afforded no probative weight.  

Furthermore, the evidence of record fails to demonstrate that the Veteran's arthritis manifested within one year of her separation from service. In this regard, the August 2017 examiner found that the Veteran's arthritis did not manifest within one year from her discharge from active duty as the examiner explained that the Veteran was diagnosed with arthritis in 2010, which was more than three decades after separation from service. Furthermore, the Veteran herself reported that her back pain began in approximately 2004. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and/or was not caused or aggravated by a service-connected disability, and arthritis did not manifest within one year of discharge from active duty. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim on appeal. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


